ORDER

PER CURIAM.
Ernest Smith appeals from the judgment of the Circuit Court of St. Louis County, convicting him of second-degree murder, in violation of Section 565.021, and armed criminal action, in violation of Section 571.015. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).